*360The opinion of the Court was delivered .by
Dunkin', Ch.
Since Muse vs. Peay, Dud. Eq. 236, it has been well settled that, when no direction is given with respect to costs, they shall follow the event of the suit. This is the construction given to the 33 rule of Court. 1 Des. Rep. 62. See Higginbottam vs. Peyton, 4 Rich. Eq. 314.
The plaintiffs filed their bill for the specific delivery of slaves, and their right was contested bjr the defendants. The bill was sustained by the Circuit Court, the right of the plaintiffs affirmed, and the defendants decreed to deliver up the slaves and account for their hire, without any order as to the costs. On appeal from this decree, the judgment was affirmed. This entitled the plaintiffs to costs, under the rule stated. The account for hire was merely incidental. If a bill had been filed to foreclose a mortgage given to secure a bond, and the validity of either had been contested, and a decree passed for the plaintiff, this would entitle him to costs, although a reference to the Commissioner might have been directed to calculate the interest on the bond.
It is ordered and decreed, that so much of the decretal order as directs each party to pay their own costs, be set aside; and that the plaintiffs have leave to enforce their decree for the amount thereof, together with their costs.
Johnston, Dargan and Wardlaw, CC., concurred.

Decretal order set aside.